Per Curiam.
This appeal disputes a judgment of absolute divorce, granted to plaintiff by the circuit court on the grounds of extreme and repeated cruelty.
The court found that plaintiff had met the required proof for a judgment of divorce. Defendant contends that statutory grounds for divorce were not established, since there were only unruly tempers, human weaknesses, and minor misconduct involved, which amounted to incompatibility, and which did not entirely subvert the family relations.
Clearly, incompatibility is not a statutory ground for divorce. Niskanen v. Niskanen (1963), 371 Mich *1401. However, the record contains ample factual support, clearly more than that asserted by defendant, for a finding of extreme and repeated cruelty on the part of the defendant, as pleaded by plaintiff. We are not convinced that we must-have reached a different conclusion had we occupied the position of the lower court under like circumstances. Reeves v. Reeves (1952), 335 Mich 193; Butgereit v. Butgereit (1967), 8 Mich App 246.
Affirmed.